PER CURIAM.
On review of the record, we agree that the evidence established, by clear and convincing proof, the mother’s abandonment and long history of neglect of the minor children, and justified the termination of her parental rights. Padgett v. Department of Health and Rehabilitative Servs., 577 So.2d 565 (Fla.1991); Brown v. Department of Health and Rehabilitative Servs., 582 So.2d 113 (Fla. 3d DCA 1991); Yem v. Department of Health and Rehabilitative Servs., 462 So.2d 1147 (Fla. 3d DCA 1984).
Affirmed.